Citation Nr: 0405897	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
RO.  

In the course of his appeal, the veteran was afforded a 
hearing before a Hearing Officer at the RO in September 1999.

The matter was remanded by the Board to the RO for additional 
development of the record in July 2000.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO. 

2. The veteran's residuals of a fracture of the lumbar spine 
are not related to a disease or injury incurred in service.


CONCLUSION OF LAW

The veteran's residuals of a fracture of the lumbar spine are 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107(a), 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records are negative for any 
treatment or diagnoses of any low back disorder. 

Clinical records dated in September 1988 and October 1988 
show that the veteran complained of neck pain.  In the 
October 1988 record, he reported experiencing stiffness and 
pain in his neck. 

In the veteran's November 1991 separation medical 
examination, the spine was found to be normal.  A medical 
history report completed by the veteran on the same date 
indicates that he reported experiencing recurrent back pain, 
which was described as nondisabling by the examiner. 

A subsequent May 1992 medical history report was negative for 
any complaint of recurrent back pain.

An April 1997 radiology diagnostic report indicates a finding 
of an "old trauma to the anterior portion of the body of L3.  
There is minor anterior spurring at L4-L5 without definite 
change in the disk spaces."  

In April 1997 the veteran filed a formal claim of entitlement 
to service connection for a fracture of the lumbar spine with 
arthritis.  

An April 1997 clinical report states that the veteran 
complained of lower back pain.  The examiner assessed the 
complaint as status post fracture to the L3 and degenerative 
disk disease in the lumbar region.  The examiner noted in his 
objective findings that there was a fracture to the L3 with 
changes to L4 and L5.  

Subsequent clinical records in June 1999 and December 1999 
indicate that the veteran continued to report a history of, 
and further treatment for, recurring lower back pain since 
1990 or 1991.

In a September 1999 hearing, the veteran stated that he was 
employed as a mason both before and after he served in the 
military.  Additionally, the veteran testified that he 
injured himself in service while moving a heavy piece of 
equipment.  The veteran reported that he was restricted to 
bed rest and then light duty for several days before he was 
permitted to return to his normal work assignment.  The 
veteran also claimed to have been treated with Percocet. He 
reported that no x-rays were taken.

The RO received a letter dated in October 1999 from the 
veteran's shipmate.  The shipmate reported that he did not 
recall specific dates of the veteran's injury.  Additionally 
the shipmate did not recall specific dates of when the 
veteran was treated. The shipmate did recall that the veteran 
was treated on two separate occasions for problems associated 
with his back. 

In the report of a VA examination conducted in July 2003, the 
examining physician noted that the veteran had reported 
sustaining a fracture to the lumbar spine.  The veteran 
related that he now works as a stone and brick mason.  The 
veteran claimed that while he was in service he and another 
man were carrying a 200-pound unit up a catwalk when the 
veteran slipped and all the weight went to him.  According to 
the examiner the veteran stated that he was not immediately 
hurt, but by the next morning had back pain and reported to 
sickbay for treatment.  The veteran reported to the examiner 
that he did well until after his discharge when he went back 
to work as a brick and stone mason; however, he eventually 
began experiencing low back pain all the time.

Additionally in the July 2003 report, the veteran 
characterized his pain as continuous. The examiner noted that 
the veteran did not describe any associated symptoms, such as 
bladder or bowel complaints or erectile dysfunction.  The 
examiner also observed that the veteran was able to walk 
unaided, but that the veteran claimed that regardless of 
whether he was upright or seated, his back hurt.  The 
examiner also asserted the veteran claimed a fracture of the 
L3 but the examiner believed his pain to be derived from the 
iliosacral area.

After having reviewed the veteran's claims folder, the 
examiner concluded that he did not believe that the veteran 
sustained a fracture to the lumbar spine while in service.  
Furthermore, the physician indicated that a fracture of the 
L3 would have caused a loss of height and an abnormality or 
asymmetry, but that the veteran's L3 showed complete symmetry 
in both appearance and spinal motion.  The examiner further 
noted that his service medical records showed the veteran was 
seen for cervical back pain and not for lower back pain 
following the traumatic episode.  The physician stated that 
when the L3 is fractured the sufferer would experience severe 
pain and spasm in the region of the lower back, not the 
cervical spine.  

For these reasons, the examiner concluded that the likelihood 
that the veteran sustained his lower back injury in service 
is less than 50%.  He noted that, had an injury to the L3 
occurred as the result of the injury in question, it would 
have been discovered at the time of examination.  The 
examiner concluded that the absence of x-rays at the time 
might be taken as evidence that the veteran did not suffer 
severe pain or spasm at the time of his reported injury 
enough to warrant an x-ray test, which further substantiates 
his conclusion that a fracture of L3 did not occur in 
service. 


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No 106-475, 114 Stat.2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case (SOC), the Supplemental Statement of 
the Case (SSOC) and correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim. 

In particular, the Board notes an RO evidence development 
letter dated in February 2001 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim for service connection.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the veteran and what evidence should be 
provided by the VA. 

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

In addition, the veteran was afforded a recent VA examination 
in connection with his claim, in order to address the issue 
of whether his claimed low back condition was due to his 
active service. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 106-745, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).


Legal Analysis

The veteran is seeking entitlement to service connection for 
the residuals of a fracture of the lumbar spine.  He 
essentially contends that he injured his back while carrying 
a heavy object in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a). 

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that there is competent and probative 
evidence of record establishing that the veteran has a lower 
back disability, in the form of the July 2003 VA examiner's 
diagnosis of an old healed fracture of the L3 of the lumbar 
spine, which was based on the results of x-rays obtained in 
April 1997 and July 2003.  However, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's lumbar fracture was incurred as a result of his 
military service.

The Board found the most probative evidence in that regard to 
be the report of the veteran's July 2003 VA examination.  
After reviewing the veteran's entire medical record the 
examining physician concluded the veteran's lower back trauma 
was not the result of his military service.  In particular, 
the physician explained that the veteran did not, at the time 
of the reported accident, experience the symptoms associated 
with an L3 fracture, such as severe pain and spasm in the 
region of the low back.  Instead, he described experiencing 
symptoms in his cervical spine.  He further noted that an 
injury to the L3 would have been discovered at the time of 
the veteran's separation examination.  Therefore, the 
examiner determined that the likelihood that the veteran 
suffered his lower back injury in service was less than 50%.

The Board has considered the veteran's reported history of 
recurrent lower back pain at the time of separation.  
However, the Board again notes that medical examination at 
separation was negative for any defects, and there is no 
competent medical evidence of record suggesting that these 
symptoms are related to any disability incurred in service. 
Although the appellant is competent to describe his symptoms, 
he is not considered capable of opining that he sustained a 
fracture of L3 in service or that his current symptoms are 
related to an in-service injury.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The Board notes that service connection may be granted for 
certain chronic disabilities, including arthritis, on a 
presumptive basis, if such disability is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  In this case, however, 
the Board finds that there is no competent evidence of record 
establishing that the veteran had developed arthritis in his 
lumbar spine within one year of his separation from service.

In summary, as the veteran is not shown to have a current 
lower back disability that is as likely as not due to an 
injury in service, the claim of service connection for the 
residuals of a fracture of the lumbar spine is denied. 
38 C.F.R. § 3.303(d). 

ORDER

Entitlement to service connection for residuals of fracture 
of the lumbar spine is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

